In an action, inter alia, to recover damages for intentional infliction of emotional distress, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Donovan, J.), entered February 24, 2004, as granted that branch of the defendant’s motion pursuant to CPLR 3211 (a) (7) which was to dismiss the cause of action alleging intentional infliction of emotional distress.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the defendant’s motion pursuant to CPLR 3211 (a) (7) which was to dismiss the cause of action alleging the intentional infliction of emotional distress. Accepting the facts as alleged in the complaint as true, and according the plaintiff the benefit of every possible favorable inference (see Leon v Martinez, 84 NY2d 83, 87-88 [1994]), we conclude the complaint fails to state such a cause of action (see Howell v New York Post Co., 81 NY2d 115, 121 [1993]; Murphy v American Home Prods. Corp., 58 NY2d 293, 303 [1983]), since the conduct complained of consisted of mere insults, indignities, and annoyances (see Harville v Lowville Cent. School Dist., 245 AD2d 1106, 1107 [1997]; Leibowitz v Bank Leumi Trust Co. of N.Y., 152 AD2d 169, 182 [1989]). H. Miller, J.P., Goldstein, Crane and Skelos, JJ., concur.